USCA11 Case: 19-15067      Date Filed: 05/03/2021   Page: 1 of 3



                                                              [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 19-15067
                           ________________________

                      D.C. Docket No. 1:16-cv-01144-MLB



DEUTZ CORPORATION,

                                            Plaintiff-Counter Defendant-Appellee,

                                       versus

ENGINE DISTRIBUTORS, INC.,

                                           Defendant-Counter Claimant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                   (May 3, 2021)

Before WILSON, ROSENBAUM and HULL, Circuit Judges.

PER CURIAM:

      This appeal arises out of a declaratory judgment action brought by Plaintiff

Deutz Corporation. Deutz sought, inter alia, a declaration that it had good cause to
           USCA11 Case: 19-15067          Date Filed: 05/03/2021       Page: 2 of 3



terminate a longstanding business relationship with Defendant Engine Distributors,

Inc. (“EDI”)—a relationship governed by a series of Distributor Agreements that

Deutz claims EDI has materially breached. In response, EDI filed a number of

counterclaims against Deutz, some of which the district court dismissed. After

more than a year of litigation, Deutz moved for summary judgment on its

declaratory judgment claim and on each of EDI’s then-remaining counterclaims.

The district court granted Deutz’s motions as to its declaratory judgment claim and

EDI’s counterclaims, concluding that Deutz had demonstrated good cause to

terminate the Distributor Agreements.1

       EDI now appeals the district court’s order, challenging the district court’s

ruling on Deutz’s declaratory judgment claim, as well its ruling on EDI’s

counterclaims for (1) breach of contract, (2) violation of the New Jersey Franchise

Practices Act, (3) breach of the implied covenant of good faith and fair dealing,

and (4) promissory estoppel.

       After review, and with the benefit of oral argument, we find no reversible

error in the district court’s summary judgment ruling. 2 EDI’s primary contention


       1
       In the same order, the district court also granted EDI’s cross motion for summary
judgment as to Deutz’s claim for violations of Georgia’s Uniform Deceptive Trade Practices Act.
Deutz has not appealed this ruling.
       2
          “We review a grant of summary judgment de novo, applying the same standard as the
district court.” Williamson v. Brevard Cnty., 928 F.3d 1296, 1304 (11th Cir. 2019) (quotation
marks omitted).

                                               2
           USCA11 Case: 19-15067       Date Filed: 05/03/2021    Page: 3 of 3



on appeal is that the district court misapplied the summary judgment standard by

resolving disputed issues of fact. See Fed. R. Civ. P. 56(a). But to the extent that

EDI has not failed to properly preserve its arguments, the alleged disputed facts

that EDI points to either were not disputed in the district court or, if disputed, are

not actually material to the district court’s ruling. See id. (“The court shall grant

summary judgment if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” (emphasis

added)); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48, 106 S. Ct. 2505,

2510 (1986). (“[T]he mere existence of some alleged factual dispute between the

parties will not defeat an otherwise properly supported motion for summary

judgment . . . .”).

       Accordingly, we affirm the district court’s grant of summary judgment in

favor Deutz.

       AFFIRMED.




                                           3